UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2009 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 000-27163 SWK Holdings Corporation (Exact Name of Registrant as Specified in its Charter) Delaware 77-0435679 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 5314 N. River Run Drive, Suite 350 Provo, Utah (Address of Principal Executive Offices) (Zip Code) (801) 805-1301 (Registrant’s Telephone Number, Including Area Code) Securities registered pursuant to Section12(b) of the Act: None Securities registered pursuant to Section12(g) of the Act: Common Stock, $0.001 par value per share (Title of class) Indicate by check mark if the Registrant is a well-known seasoned issuer as defined in Rule 405 of the Securities Act.Yes¨Nox Indicate by check mark if the Registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.Yes¨Nox Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes¨No¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of the Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.¨ Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ (Do not check if a smaller reporting company) Smallerreportingcompanyx Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox As of June30, 2009, the last business day of the Registrant’s most recently completed second fiscal quarter, the aggregate market value of the voting stock held by non-affiliates of the Registrant was $25,824,530 based upon the closing sales price of the Registrant’s Common Stock as reported on the Over the Counter Bulletin Board of $0.74. At March 15, 2010 the Registrant had outstanding approximately 41,220,874 shares of Common Stock, $0.001 par value per share. DOCUMENTS INCORPORATED BY REFERENCE Portions of the Registrant’s Proxy Statement for the 2010 Annual Meeting of Stockholders are incorporated herein by reference in Part III of this Annual Report on Form 10-K to the extent stated herein. SWK Holdings Corporation Form 10-K For the Fiscal Year Ended December31, 2009 TABLE OF CONTENTS Page PARTI. Item1 Business 1 Item1A Risk Factors 3 Item1B Unresolved Staff Comments 7 Item 2 Properties 8 Item 3 Legal Proceedings 8 Item 4 Removed and Reserved 9 PARTII. Item 5 Market for the Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 10 Item 6 Selected Financial Data 11 Item 7 Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 7A Qualitative and Quantitative Disclosures about Market Risk 21 Item 8 Financial Statements and Supplementary Data 22 Item 9 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 49 Item9A(T) Controls and Procedures 49 Item9B Other Information 50 PARTIII. Item10 Directors, Executive Officers and Corporate Governance 51 Item11 Executive Compensation 51 Item12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 51 Item13 Certain Relationships and Related Transactions, and Director Independence 51 Item14 Principal Accountant Fees and Services 51 PARTIV. Item15 Exhibits and Financial Statement Schedules 52 Signatures 55 Exhibit Index 57 Table of Contents PART I In addition to historical information, this report contains forward-looking statements within the meaning of Section27A of the Securities Act of 1933 and Section21E of the Securities Exchange Act of 1934. The forward-looking statements are not historical facts but rather are based on current expectations, estimates and projections about our business and industry, and our beliefs and assumptions. Words such as “anticipate,” “believe,” “estimate,” “expect,” “intend,” “plan,” “will,” and variations of these words and similar expressions identify forward-looking statements. These statements are not guarantees of future performance and are subject to risks, uncertainties and other factors, many of which are beyond our control, are difficult to predict and could cause actual results to differ materially from those expressed or forecasted in the forward-looking statements. These risks and uncertainties include, but are not limited to, those described in Item1A “Risk Factors” and elsewhere in this report. Forward-looking statements that were believed to be true at the time made may ultimately prove to be incorrect or false. We undertake no obligation to revise or publicly release the results of any revision to these forward-looking statements. Given these risks and uncertainties, readers are cautioned not to place undue reliance on such forward-looking statements. ITEM1. BUSINESS. Overview SWK Holdings Corporation, a Delaware corporation (the “Company” or “SWK”), was known until December 23, 2009 as KANA Software, Inc.(“KANA”) and was headquartered in Menlo Park, California.As used in this report, “we,” “us,” “our,” and words of similar meaning refer to SWK Holdings Corporation. From 1996 to December 23, 2009, the Company engaged in the development, marketing and support of customer communications software products.Its applications were designed to integrate with other enterprise software and legacy systems, and provide customers with capabilities for personalization, customer profile management, inquiry management, universal business rules, knowledge management and work flow.KANA used data modeling to make data located in external systems available in its application without requiring the data to be moved or replicated.KANA also offered customer support and professional services, such as consulting and education.KANA served financial services, communications, healthcare, government high technology, travel/hospitality and retail industries.The Company sold its products primarily in North America, Europe and Asia through a direct sales force and third party integrators. The Company has viewed its ability to carry forward its net operating losses ("NOLs") as an important and substantial asset. On January 26, 2006, in order to preserve stockholder value by protecting its ability to carry forward our NOLs, the Company entered into a Rights Agreement that provided for a dividend distribution of one preferred share purchase right for each outstanding share of our common stock.The purchase rights become exercisable after the acquisition or attempted acquisition of 4.9% or more of our outstanding common stock without the prior approval of our Board of Directors (the “Board”). On January13, 2009, the Company amended and restated the Rights Agreement to extend the expiration date from February3, 2009 to February3, 2012 and to make certain other changes.The Company again amended the Rights Agreement on December 22, 2009to exclude the Asset Sale (as defined below) from triggering the Rights Agreement and to make certain other changes.The Board adopted the rights agreement to preserve stockholder value by protecting our ability to carry forward our net operating losses (“NOLs”).The Board believes that these NOL carryforwards are a substantial asset of the Company.The amended and restated Rights Agreement and subsequent amendment are included as Exhibits 4.01 and 4.02 to this Annual Report on Form 10-K. KANA experienced numerous business challenges, including industry consolidation, operational losses, declines in its stock price and difficulty obtaining financing, which began to intensify in 2008 with the global economic downturn.As a result, theBoard began exploring strategic alternatives, including, but not limited to, remaining anindependent entity or entering into a strategic transaction with a third party. Following an extensive strategic process, on October 26, 2009, the Company entered into an Asset Purchase Agreement (the “Asset Purchase Agreement”) with Kay Technology Corp., Inc.(“Kay Technology”), an affiliate of Accel-KKR Capital Partners III, L.P. (“AKKR”).Pursuant to this agreement, on December 23, 2009, the Company sold substantially all of its assets to Kay Technology (the “Asset Sale”) in exchange for cash consideration of $40.6 million.In addition, Kay Technology assumed certain of KANA’s liabilities in the transaction.Of the $40.6 million in consideration, $38.6 million was paid in cash to the Company at closing and $1.0 million was paid into escrow to satisfy SWK’s indemnification obligations for certain specified contingencies. (See “The Company may not receive any of the remaining proceeds from the Asset Sale being held in Escrow.” under Item 1A below.)An additional $1.0 million was paid into escrow to satisfy our obligations under any potential downward “true-up” adjustments to the purchase price following the closing (the “Purchase Price Escrow”).We have agreed with Kay Technology that the full amount of the $1.0 million Purchase Price Escrow will be released to us, along with approximately $61,000 in additional post-closing adjustments to the consideration.We expect to receive these amounts in the second quarter of 2010. 1 Table of Contents The Asset Purchase Agreement provided for a reduction in the purchase price if certain customer and vendor consents were not received prior to the closing, but allowed the Company to recoup such reduction with respect to any consent received within 30 days after the closing.On February 22, 2010, Kay Technology paid to the Company approximately $382,000 for customer and vendor consents received after the closing of the Asset Sale. At the closing of the Asset Sale, the Company amended its certificate of incorporation to change its name from Kana Software, Inc. to SWK Holdings Corporation and relocated its headquarters to Provo, Utah.To distinguish the historical business, which is no longer conducted by the Company, throughout this report (i) we refer to the Company as KANA with respect to historical business activities conducted prior to December 23, 2009, and (ii) we refer to the Company as SWK or the Company with respect to all other matters. Since the completion of the Asset Sale, we have been seeking to redeploy our cash to maximize value for our stockholders and are seeking, analyzing and evaluating potential acquisition candidates.Our goal is to redeploy our existing assets to acquire or invest in, one or more operating businesses with existing or prospective taxable income, or from which we can realize capital gains, that can be offset by use of our NOL carryforwards.We are using a value-focused strategy and are focusing our acquisition search on U.S.-based businesses.As of the date hereof, we are in the process of identifying and reviewing candidates for acquisition or other investment. We are unable to assure that we will find suitable candidates or that we will be able to utilize our existing NOL carryforwards.(See “Risks Related to Our Acquisition Strategy” under Item 1A below). If on or before June 23, 2010 the Company has not entered into definitive agreements with respect to one or more transactions requiring 50% or more of its cash (and cash equivalents, if any) as of such date, the Company expects to call a meeting of stockholders on or before August 2, 2010 to vote on a proposal to retain all of such cash for the purpose of investing in or acquiring control of one or more operating businesses. We are not under any obligation, contractually or otherwise, to call this meeting to vote on the return of cash to our stockholders. However, it is the policy of the Board to call this meeting if we have not entered into such definitive agreements on or before June 23, 2010. If a majority of the Company's stockholders present at the meeting do not approve the proposal for the Company to retain all of its cash, the Company would expect to make a return of cash through dividend, self-tender or in any other manner determined by the Board. If the proposal is not approved, the Company would expect to distribute an amount equal to 50% of the Company's cash as of the record date or other applicable determination date of the distribution, divided by the number of shares outstanding. As of December 31, 2009, the Company had $38.6 million in cashand 41,215,041 shares of common stock outstanding. A 50% distribution with a determination date of December 31, 2009 would result in a distribution of $0.47 per share. The Company's cash between December 31, 2009 and such determination date will be reduced by any operating costs, including costs of its acquisition search and costs relating to being a public company, would be increased by any interest received on its cash and cash equivalents and may be increased if the Purchase Price Escrow is released as is expected in the second quarter of fiscal 2010. The foregoing analysis is an estimate as of December 31, 2009, and is subject to adjustment based upon additional funds released from escrow, costs actually incurred and other factors as of the applicable determination date and subject to such other terms as may be determined by the Board. Our principal executive offices are located at 5314 N. River Run Drive, Suite 350, Provo, Utah 84604. Our Internet website is http://www.swkhold.com. Competition We encounter competition from other entities also seeking to acquire profitable businesses and investments.Such entities include private equity companies, venture capital funds, blank check companies, leveraged buyout funds, as well as operating businesses seeking acquisitions.Many of these entities are well-established and have extensive experience identifying and effecting business combinations directly or through affiliates.Moreover, many of these entities possess greater financial, technical, human, and other resources than the Company. Employees As of December31, 2009, we had no full-time employees, compared to 229 full-time employees as of December31, 2008.As of March 15, 2010, we had two employees, comprised of our Interim Chief Executive Officer and our Interim Chief Financial Officer. 2 Table of Contents ITEM1A. RISK FACTORS. Our business environment involves substantial risks and uncertainty, including, but not limited to, the specific risks identified below. Additional risks not presently known to us, or that we currently deem immaterial, may become important factors that impair our business operations. Any of these risks could cause or contribute to causing our actual results to differ materially from expectations.Prospective and existing investors are strongly urged to carefully consider the various cautionary statements and risks set forth in this Annual Report on Form 10-K and our other public filings with the Securities and Exchange Commission (“SEC”). The section headings in this Item 1A have been inserted for convenience of reference only and shall not modify or constitute a part of the individual Risk Factors. Risks Related to Our Acquisition Strategy We are pursuing an acquisition strategy which may not enhance value for stockholders. Since the completion of the Asset Sale, we have been seeking to redeploy our cash to maximize value for our stockholders and are seeking, analyzing and evaluating potential acquisition candidates.Our goal is to redeploy our existing assets to acquire or invest in, one or more operating businesses with existing or prospective taxable income, or from which we can realize capital gains, that can be offset by use of our NOL carryforwards.We are using a value-focused investment strategy and have been focusing our acquisition search on U.S.-based businesses.As of the date hereof, we are in the process of identifying and reviewing candidates for acquisition or other investment.We may not be able to identify any acquisition candidate at a price we consider fair and appropriate.If we do identify a suitable acquisition candidate, we may not be able to successfully and satisfactorily negotiate the terms of the acquisition.Furthermore, if we are successful in completing an acquisition, the integration of the acquired business will involve a number of risks and presents financial, managerial and operational challenges.Therefore, we cannot assure that our acquisition strategy will enhance value to stockholders. A significant portion of our working capital could be expended in pursuing business combinations that are not consummated. We expect that the investigation of each specific acquisition target and the negotiation, drafting and execution of relevant agreements, disclosure documents and other instruments will require substantial time and attention and substantial costs, including, but not limited to, costs for accountants, attorneys and other advisors. In addition, we may determine to pay finders’, exclusivity or similar fees in connection with structuring and negotiating business combinations. If we decide not to further pursue a specific business combination, the costs incurred, which may include finders’, exclusivity or similar fees, may not be recoverable. Furthermore, even if an agreement is reached relating to a specific acquisition target, we may fail to consummate the transaction for any number of reasons, including those beyond our control. Any such event will result in a loss to us of the related costs incurred, which could materially and adversely affect our subsequent attempts to locate and combine with another business. We may determine to pursue a transaction which limits our ability to use some or all of our substantial net operating loss carryforwards. We are currently seeking to make one or more acquisitions to maximize value to all stockholders, which may benefit from the utilization of our substantial NOL carryforwards as of the date hereof.However, we will pursue any acquisition or transaction which the Board believes to be in the best interests of the Company and its stockholders, and NOL carryforwards will be one of several factors considered by the Board in determining whether to pursue any such transaction.The Board may determine to pursue a transaction which limits our ability to use some or all of our NOL carryforwards.In addition, if we are unable to complete an acquisition, we may lose some or all of our NOL carryforwards, or they may expire.Our federal NOL carryforwards expire by 2030, with the majority of such NOLs expiring by 2022. We may be required to distribute our net cash proceeds from the Asset Sale, which would materially affect our ability to pursue our acquisition strategy. If on or before June 23, 2010 we have not entered into definitive agreements with respect to one or more transactions requiring 50% or more of our cash (and cash equivalents, if any) as of such date, we expect to call a meeting of stockholders on or before August 2, 2010 to vote on a proposal to retain all of our cash for the purpose of investing in or acquiring control of one or more operating businesses.We are not under any obligation, contractually or otherwise, to call this meeting to vote on the return of cash to our stockholders. However, it is the policy of our Board that we call this meeting if we have not entered into such definitive agreements on or before June 23, 2010. 3 Table of Contents If a majority of our stockholders present at the meeting do not approve the proposal for the Company to retain all of its cash, we would expect to make a return of cash through dividend, self-tender or in any other manner determined by the Board. If the proposal is not approved, we would expect to distribute an amount equal to 50% of the Company’s cash as of the record date or other applicable determination date of the distribution, divided by the number of shares outstanding.As of December 31, 2009, we had $38.6 million in cash consideration from the Asset Sale and 41,215,041 shares of common stock outstanding. A 50% distribution with a determination date of December 31, 2009 would result in a distribution of $0.47 per share. The Company’s cash between December 31, 2009 and such determination date will be reduced by any operating costs including costs of its acquisition search and costs relating to being a public company, would be increased by any interest received on our cash and cash equivalents and may be increased if thePurchase Price Escrow is released as is expected in the second quarter of fiscal 2010. The foregoing analysis is an estimate as of December 31, 2009, and is subject to adjustment based upon additional funds released from escrow, costs actually incurred and other factors as of the applicable determination date and subject to such other terms as may be determined by the Board. If we are required to distribute a portion of our net cash proceeds to our stockholders, it would materially affect our ability to pursue our acquisition strategy. We may be unable to obtain additional financing, if required, to complete a business combination or to fund the operations and growth of an acquisition target. If the proceeds from the Asset Sale are insufficient for a proposed acquisition, we may be required to seek additional financing through the issuance of equity or debt securities or other arrangements to finance the transaction. Due to the fact that we currently have no income other than interest on our cash, borrowing requirements and other factors, we cannot assure you that such financing will be available on acceptable terms, if at all. To the extent that additional financing proves to be unavailable when needed to consummate a particular business combination, we may be compelled to restructure or abandon that particular business combination and seek alternative acquisition targets. In addition, if we complete a business combination, we may require additional financing to fund the operations or growth of acquisition target, which may be unavailable to us.The failure to secure additional financing could have a material adverse effect on the continued development or growth of our combined business or businesses. Until we select particular industries or target businesses in which to invest, stockholders will be unable to ascertain the merits or risks of the industries or businesses in which we may ultimately operate. We are seeking to acquire a company with principal business operations in one or more industries that provide significant opportunities for growth.We are not limited to any particular industry or type of business. Accordingly, there is no current basis for stockholders to evaluate the possible merits or risks of any particular industries in which we may ultimately operate or the target business or businesses in which we may invest. Although we will evaluate the risks inherent in any target business in which we determine to invest, we cannot assure you that all of the material risks related to such business will be properly assessed.Even if we properly assess those risks, some of them may be outside of our control or ability to affect or predict. Risks Related to Our Company and Assets We expect net losses for the foreseeable future due to low interest rates and because we have no operating business. Following the Asset Sale completed on December 23, 2009, we have no operating business and our assets consist primarily of cash.Our sole source of income is interest received on our cash.Due to current low interest rates, we do not expect material income until we are able to acquire an operating business.Additionally, we expect to incur expenses in connection with our acquisitions search, as well as expenses of being a public company.Until these conditions change, the Company expects to incur net losses. The Company may not receive any of the remaining proceeds from the Asset Sale being held in escrow to satisfy our indemnification obligations for certain tax matters. At the closing of the Asset Sale, Kay Technology paid approximately $1.0 million of consideration into escrow to satisfy the Company’s indemnification obligations under the Asset Purchase Agreement with respect to certain tax matters comprised of (i) $500,000 to satisfy our indemnification obligations with respect to KANA’s Japanese subsidiary, (ii)$100,000 to satisfy our indemnification obligations with respect to KANA’s Canadian subsidiary and (iii) $360,000 to satisfy our indemnification obligations with respect to KANA’s Netherlands subsidiary.Under the Asset Purchase Agreement, at any time prior to February 15, 2011, Kay Technology may assert a claim for indemnification with respect to losses incurred relating to certain tax issues.Any funds remaining in escrow will be distributed to the Company on February 15, 2011, subject to claims by Kay Technology existing on such date.We currently believe that we can collect the majority of this tax-related escrow.However, in accordance with accounting principles generally accepted in the United States of America (“GAAP”) we did not book these tax escrow amounts as receivable as of December 31, 2009, due to the uncertainty as to final amount and timing of collection.There can be no assurance that the Company will receive any of the tax escrow amounts. 4 Table of Contents At the closing, Kay Technology also paid $1.0 million into the Purchase Price Escrow.We have agreed with Kay Technology that the full amount of the Purchase Price Escrow will be released to us, along with approximately $61,000 in additional post-closing adjustments to the consideration.We expect to receive these amounts in the second quarter of 2010. After the release of the Purchase Price Escrow, we will likely be considered a shell company under the federal securities laws which will subject us to additional costs and disclosure requirements. Under Rule 405 of the Securities Act of 1933, as amended, and Rule12b-2 promulgated under the Securities Exchange Act of 1934, as amended, a shell company is any company with nominal operations and assets consisting of cash and nominal other assets.As of December 31, 2009, we are not a shell company under federal securities laws, because we havematerial GAAP assets other than cash, namely a $1.0 million receivable relating to the Purchase Price Escrow and approximately $382,000 in other consideration receivable.We have agreed with Kay Technology that the full amount of the Purchase Price Escrow will be released to us, along with approximately $61,000 in additional post-closing adjustments to the consideration.We expect to receive these amounts in the second quarter of 2010. Following this payment, until we acquire an operating business, we are likely to be considered a shell company for purposes of the federal securities laws. Applicable securities rules prohibit shell companies from using (i) a Form S-8 registration statement to register securities pursuant to employee compensation plans for so long as we are a shell company and for a period of 60 days thereafter and (ii) Form S-3 for the registration of securities for so long as we are a shell company and for 12months thereafter. Additionally, Form 8-K requires shell companies to provide more detailed disclosure upon completion of a transaction that causes it to cease being a shell company. To the extent that we acquire a business in the future, we must file a current report on Form 8-K containing the financial and other information required in a registration statement on Form10 within four business days following completion of such a transaction. To assist the SEC in the identification of shell companies, once we become a shell company, we will also be required to check a box on our quarterly reports on Form 10-Q and our annual reports on Form 10-K indicating that we are a shell company. To the extent that we are required to comply with additional disclosure once we become a shell company, we may be delayed in executing any mergers or acquiring other assets that would cause us to cease being a shell company. In addition, under Rule144 of the Securities Act, a holder of restricted securities of a “shell company” is not allowed to resell their securities in reliance upon Rule144. Preclusion from any prospective purchase using the exemptions from registration afforded by Rule144 may make it more difficult for us to sell equity securities in the future, and the inability to utilize registration statements on Forms S-8 and S-3 would likely increase our cost to register securities in the future. Additionally, the loss of the use of Rule 144 and Forms S-3 and S-8 may make investments in our securities less attractive to investors and may make the offering and sale of our securities to employees, directors and others under compensatory arrangements more expensive and less attractive to recipients. Our cash and cash equivalents could be adversely affected if the financial institutions in which we hold them fail. Our cash and cash equivalents may be held in the form of cash or marketable securities and are highly liquid investments with original maturities of three months or less at the time of purchase.Currently, our cash and cash equivalents consist entirely of cash, but we may determine to invest in marketable securities at a later date.We maintain our cash with one or more reputable major financial institutions and would maintain any cash equivalents with reputable financial institutions. Deposits of cash with these banks exceed the Federal Deposit Insurance Corporation insurance limits. While we regularly monitor the cash balances in the operating accounts and adjust the balances as appropriate, these balances could be impacted if one or more of the financial institutions with which we deposit fails or is subject to other adverse conditions in the financial or credit markets. We can provide no assurance that access to our invested cash or cash equivalents will not be impacted by adverse conditions in the financial and credit markets. 5 Table of Contents We are involved in intellectual property litigation, which involves risks. On December 20, 2009, the Company, then known as Kana Software, Inc., filed a lawsuit in the United States District Court for the District of Delaware against Versata Enterprises, Inc., Gensym Corp., Clear Technology, Inc., Versata Development Group, Inc., Tenfold Corp., and Versata, Inc.,seeking a declaratory judgment that it does not infringe several patents and a declaratory judgment of invalidity of all of the patents-in-suit. Defendants asserted two counterclaims: a counterclaim alleging infringement of a patent by software products including Kana IQ, and a counterclaim alleging infringement of another patent by software products including Kana Response. In addition, onDecember 21, 2009, the Company filed a separate lawsuit in the United States District Court for the District of Delaware against Versata Enterprises, Inc. and Everest Software, Inc. alleging infringement of a patent held by the Company. Defendants asserted a counterclaim seeking a declaratory judgment that the asserted patent is invalid. See Item 3, Legal Proceedings. In connection with the Asset Purchase, Kay Technology assumed substantially all liabilities relating to the Company’s operating business, including, but not limited to, liabilities related to intellectual property and patents, and agreed to indemnify the Company for losses and expenses incurred with respect thereto. However, there can be no assurances that Kay Technology will be able to fully indemnify the Company for any such losses. Intellectual property litigation is expensive, and the ultimate outcome of any litigation is uncertain. In the event that Kay Technology does not fully indemnify us against our expenses in this litigation, or against any amounts that we may be required to pay in the event of an unfavorable outcome, we would be required to fund those expenses and amounts, which could have a material negative impact on us. Our common stock is currently quoted on the Over the Counter Bulletin Board. Since October 2005, our common stock has been quoted on Over the Counter Bulletin Board (“OTCBB”).The OTCBB is generally considered less efficient than exchanges such as The New York Stock Exchange and The NASDAQ Stock Market.Quotation of our common stock on the OTCBB may reduce the liquidity of our securities, limit the number of investors who trade in our securities, result in a lower stock price and larger spread in the bid and ask prices for shares of our common stock and could have an adverse effect on us. Additionally, we may become subject to the SEC rules that affect “penny stocks,” which are stocks below $5.00 per share that are not quoted on The NASDAQ Stock Market.These SEC rules would make it more difficult for brokers to find buyers for our securities and could lower the net sales prices that our stockholders are able to obtain. If our price of common stock remains low, we may not be able to raise equity capital. Our listing on the OTCBB and our low stock price may greatly impair our ability to raise additional necessary capital through equity or debt financing and significantly increase the dilution to our current stockholders caused by any issuance of equity in financing or other transactions.The price at which we would issue shares in such transactions is generally based on the market price of our common stock, and a decline in the stock price could result in our need to issue a greater number of shares to raise a given amount of funding. In addition, because our common stock is not listed on a principal national exchange, we are subject to Rule 15g-9 under the Exchange Act, which imposes additional sales practice requirements on broker-dealers that sell low-priced securities to persons other than established customers and institutional accredited investors. For transactions covered by this rule, a broker-dealer must make a special suitability determination for the purchaser and have received the purchaser’s written consent to the transaction prior to sale. Consequently, the rule may affect the ability of broker-dealers to sell our common stock and affect the ability of holders to sell their shares of our common stock in the secondary market. Moreover, investors may be less interested in purchasing low-priced securities because the brokerage commissions, as a percentage of the total transaction value, tend to be higher for such securities, and some investment funds will not invest in low-priced securities (other than those which focus on small-capitalization companies or low-priced securities). Compliance with regulations governing public company corporate governance and reporting will result in additional costs. Our continuing preparation for and implementation of various corporate governance reforms and enhanced disclosure laws and regulations adopted in recent years requires us to incur significant additional accounting and legal costs. We are subject to accounting disclosures required by laws and regulations adopted in connection with the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”). In particular, we are required to provide a report on our internal control over financial reporting required by Section404 of the Sarbanes-Oxley Act. Any unanticipated difficulties in preparing for and implementing these and other corporate governance and reporting reforms could result in material delays in compliance or significantly increase our costs. Any failure to timely prepare for and implement the reforms required by new laws and regulations could significantly harm our business, operating results and financial condition. 6 Table of Contents We have adopted charter and bylaw provisions and a rights agreement that could delay or prevent an acquisition of the Company. The Board has the authority to issue up to 5,000,000 shares of preferred stock. Without any further vote or action on the part of the stockholders, the Board has the authority to determine the price, rights, preferences, privileges, and restrictions of the preferred stock. This preferred stock, if issued, might have preference over and harm the rights of the holders of common stock.Although the ability to issue this preferred stock provides us with flexibility in connection with possible acquisitions and other corporate purposes, it can also be used to make it more difficult for a third party to acquire a majority of our outstanding voting stock. We currently have no plans to issue preferred stock. Additionally, we have a stockholder rights plan that is intended to protect our ability to utilize our NOL carryforwards and which would also make it difficult for a third party to acquire a significant number of shares of our common stock. Our certificate of incorporation and bylaws include provisions that may deter an unsolicited offer to purchase us. These provisions, coupled with the provisions of the Delaware General Corporation Law, may delay or impede a merger, tender offer or proxy contest. Furthermore, the Board is divided into three classes, only one of which is elected each year. In addition, directors are only removable by the affirmative vote of at least two-thirds of all classes of voting stock. These factors may further delay or prevent a change of control of the Company. Our ability to execute our acquisition strategy depends on our ability to retain qualified management and/or advisors. To pursue our acquisition strategy following the closing of the Asset Sale, we will continue to require management with experience in identifying attractive acquisition candidates and executing acquisition transactions. Given the specialized nature of these skills and the fact that the Company faces competition in completing acquisitions, the inability of the Company to recruit and/or retain a talented management team could have a detrimental effect on the market price of our common stock and our ability to execute our strategy. If we invest in securities, we could be required to register as an Investment Company under the Investment Company Act, which would be costly and could significantly limit our ability to operate and acquire a business. The Investment Company Act of 1940, as amended (the “Investment Company Act”), requires registration as an investment company, for companies that are engaged primarily in the business of investing, reinvesting, owning, holding or trading securities.We are not engaged in the business of investing, reinvesting, or trading in securities, and we do not hold ourselves out as being engaged in those activities. However, a company may fall within the scope of being an “inadvertent investment company” under section 3(a)(1)(C) of the such Act if the value of its investment securities (as defined in the Investment Company Act) is more than 40% of its total assets (exclusive of government securities and cash and certain cash equivalents). Currently, our assets consist of cash, a receivable of $1.4 million in escrowed consideration from the Asset Sale and nominal other assets.We are pursuing an acquisition strategy.While our goal is to acquire one or more operating businesses, we may determine to invest in securities of another company in connection with such goal. Rule 3a-2 of the Investment Company Act and similar SEC principles and guidance provide a grace period of one year from December 23, 2009 (the date of stockholder approval of the Asset Sale) from the registration requirements under the Investment Company Act.Pursuant to a resolution by the Board, we are eligible for this one-year grace period. If we were unable to rely on an exclusion under the Investment Company Act and were deemed to be an inadvertent investment company due to an investment in marketable securities or otherwise, we would be forced to comply with substantive requirements of the Investment Company Act, including: (i) limitations on our ability to borrow; (ii) limitations on our capital structure; (iii) restrictions on acquisitions of interests in associated companies; (iv) prohibitions on transactions with affiliates; (v) restrictions on specific investments; (vi) limitations on our ability to issue stock options; and (vii) compliance with reporting, record keeping, voting, proxy disclosure and other rules and regulations. Registration as an investment company would subject us to additional costs, which may be substantial, and restrictions that would significantly impair our ability to pursue our fundamental business strategy of acquiring and operating an established business. ITEM1B. UNRESOLVED STAFF COMMENTS. Not applicable. 7 Table of Contents ITEM2. PROPERTIES. Our corporate headquarters are located in Provo, Utah, where we sublease approximately 2,300 square feet on a month-to-month basis under an agreement with Nightwatch Capital Advisors, LLC, a company of which John Nemelka, our Interim Chief Executive Officer is the Managing Principal, and Paul Burgon, our Interim Chief Financial Officer, is a Principal and the Chief Financial Officer.Our rent under this sublease is approximately $4,000 per month.We believe these facilities are adequate for our business requirements. ITEM3. LEGAL PROCEEDINGS. In July 2001, the Company, its underwriters, and certain officers and directors were named as defendants in a securities class action lawsuit.This case is one of several hundred similar cases that have been consolidated into a single action.The complaint alleges misstatements and omissions concerning underwriters’ compensation in connection with the Company’s initial public offering.In February 2003, the Court denied a motion to dismiss that would have disposed of the claims against the Company.A settlement proposal, which did not admit wrongdoing, had been approved by the Board and preliminarily approved by the Court.While the parties’ request for court approval of the settlement was pending, in December 2006 the Court of Appeals reversed the District Court’s finding that six focus cases could be certified as class actions.In April 2007, the Court of Appeals denied the plaintiffs’ petition for rehearing, but acknowledged that the District Court might certify a more limited class.At a June 26, 2007 status conference, the Court terminated the proposed settlement as stipulated among the parties.Plaintiffs filed an amended complaint on August 14, 2007.On September 27, 2007, plaintiffs filed a motion for class certification in the six focus cases, which was withdrawn on October 10, 2008.On November 13, 2007 defendants in the six focus cases filed a motion to dismiss the complaint for failure to state a claim, which the Court denied in March 2008.Plaintiffs, the issuer defendants (including the Company), the underwriter defendants, and the insurance carriers for the defendants, engaged in mediation and settlement negotiations.They reached a settlement agreement, which was submitted to the District Court for preliminary approval on April 2, 2009.As part of this settlement, the Company’s insurance carrier agreed to assume the Company’s entire payment obligation under the terms of the settlement.On June 10, 2009, the District Court granted preliminary approval of the proposed settlement agreement.After a September 10, 2009 hearing, the District Court gave final approval to the settlement on October 5, 2009.Several objectors have filed notices of appeal to the United States Court of Appeal for the Second Circuit from the District Court’s order granting final approval of the settlement.Although the District Court has granted final approval of the settlement agreement, there can be no guarantee that it will not be reversed on appeal.The Company believes that it has meritorious defenses to these claims.If the settlement is not implemented and the litigation continues against the Company, the Company would continue to defend against this action vigorously. InOctober 2007, a lawsuit was filed in the United States District Court for the Western District of Washington by Ms. Vanessa Simmonds against certain of the underwritersof the Company’s initial public offering. The plaintiff alleges that the underwriters violated section 16(b) of the Securities Exchange Act of 1934, as amended, by engaging in short-swing trades, and seeks disgorgement of profits from the underwriters in amounts to be proven at trial. On February 28, 2008, Ms. Simmonds filed an amended complaint.The suit names theCompany as a nominal defendant, contains no claims against the Company and seeks no relief from the Company.This lawsuit is one of more than fifty similar actions filed in the same court.On July 25, 2008, the underwriter defendants in the various actions filed a joint motion to dismiss the complaints for failure to state a claim.In addition, certain issuer defendants in the various actions filed a joint motion to dismiss the complaints for failure to state a claim.The Company entered into a stipulation with the plaintiff, entered as an order by the Court, that the Company is not required to answer or otherwise respond to the amended complaint.Accordingly, the Company did not join the motion to dismiss filed by certain issuers.On March 12, 2009, the Court dismissed the complaint in this lawsuit with prejudice.On April 10, 2009, the plaintiff filed a notice of appeal of the District Court’s order, and thereafter the underwriter defendants filed a cross appeal to a portion of the District Court’s order that dismissed thirty (30) of the cases without prejudice following the moving issuers’ motion to dismiss.On May 27, 2009, the Ninth Circuit issued an order stating that the cases were not selected for inclusion in the mediation program, and on May 22, 2009 issued an order granting the parties’ joint motion filed on May 22, 2009 to consolidate the 54 appeals and 30 cross-appeals.Under the current briefing schedule, the briefing was completed on November 17, 2009.No date has been set for oral argument in the Ninth Circuit. On December 20, 2009, the Company, then known asKana Software, Inc., filed a lawsuit in the United States District Court for the District of Delaware against several defendants: Versata Enterprises, Inc., Gensym Corp., Clear Technology, Inc., Versata Development Group, Inc., Tenfold Corp., and Versata, Inc.In the litigation, the Company is seeking a declaratory judgment that it does not infringe several patents.The Company also seeks a declaratory judgment of invalidity of all of the patents-in-suit.The case has been assigned to Judge Sue L. Robinson.On December 23, 2009, the Company completed the Asset Sale, pursuant to which (i) the Company amended its certificate of incorporation to change its name to SWK Holdings Corporation, (ii) the Company sold its operating business, including substantially all of its intellectual property, including all patents, to Kay Technology and (iii) Kay Technology assumed substantially all liabilities relating to the Company’s operating business, including, but not limited to, liabilities related to intellectual property and patents, and agreed to indemnify the Company for losses incurred with respect thereto.On December 23, 2009, the Company filed an amended complaint adding Kay Technology as a named plaintiff in the lawsuit.On February 16, 2010, Defendants filed an answer to the amended complaint.In their answer, Defendants asserted two counterclaims: a counterclaim alleging infringement of a patent by software products including Kana IQ, and a counterclaim alleging infringement of another patent by software products including Kana Response.On March 9, 2010, the Company and Kay Technology filed an answer to Defendants’ counterclaims, denying any infringement. 8 Table of Contents OnDecember 21, 2009, the Company, then known as Kana Software, Inc., filed a lawsuit in the United States District Court for the District of Delaware against Versata Enterprises, Inc. and Everest Software, Inc. alleging infringement of U.S. Patent No. 6,941,304 bydefendants' making, selling, offering to sell and/or importing certainemail communication software solutions. The casehas been assigned to Judge Sue L. Robinson. On December 23, 2009, the Company completed the Asset Sale, pursuant to which (i) the Company amended its certificate of incorporation to change its name to SWK Holdings Corporation, (ii) the Company sold its operating business, includingsubstantially all of its intellectual property, including all patents, to Kay Technology and (iii) Kay Technology assumed substantially all liabilities relating to the Company’s operating business, including, but not limited to, liabilities related to intellectual property and patents, and agreed to indemnify the Company for losses incurred with respect thereto.On December 23, 2009, the Company filed an amended complaint adding Kay Technology as a named plaintiff in the lawsuit.On February 16, 2010, Defendants filed an answer to the amended complaint.In their answer, Defendants asserted a counterclaim seeking a declaratory judgment that the asserted patent is invalid.On March 9, 2010, the Company and Kay Technology filed an answer to Defendants’ counterclaim, denying that the asserted patent is invalid. The ultimate outcome of any litigation is uncertain, and either unfavorable or favorable outcomes could have a material negative impact on the Company’s consolidated results of operations, balance sheets and cash flows due to defense costs, and divert management resources. ITEM4. REMOVED AND RESERVED. 9 Table of Contents PART II ITEM5. MARKET FOR THE REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. The Company trades on the OTCBB. In connection with the Asset Sale, on February 4, 2010, our ticker symbol changed to “SWKH.OB.”From December 2005 to February 3, 2010, our common stock traded on the OTCBB under the symbol “KANA.OB”. The table below sets forth the high and low bid information for our common stock as reported on the OTCBB for each full quarterly period within the two most recent fiscal years. High Low Fiscal 2008 First Quarter $ $ Second Quarter Third Quarter Fourth Quarter Fiscal 2009 First Quarter $ $ Second Quarter Third Quarter Fourth Quarter Holders of Record There were approximately 887 stockholders of record of our common stock as of March 15, 2010. The actual number of stockholders is greater than this number of record holders, and includes stockholders who are beneficial owners but whose shares are held in street name by brokers and other nominees. This number of holders of record also does not include stockholders whose shares may be held in trust by other entities. Dividend Policy To date, we have not paid any cash dividends on our capital stock. If on or before June 23, 2010 we have not entered into definitive agreements with respect to one or more transactions requiring 50% or more of our cash (and cash equivalents, if any) as of such date, we expect to call a meeting of stockholders on or before August 2, 2010 to vote on a proposal to retain all of our cash for the purpose of investing in or acquiring control of one or more operating businesses.We are not under any obligation, contractually or otherwise, to call this meeting to vote on the return of cash to our stockholders. However, it is the policy of our Board that we call this meeting if we have not entered into such definitive agreements on or before June 23, 2010. If a majority of our stockholders present at the meeting do not approve the proposal for the Company to retain all of its cash, we would expect to make a return of cash through dividend, self-tender or in any other manner determined by the Board. If the proposal is not approved, we would expect to distribute an amount equal to the Company’s cash as of the record date or other applicable determination date of the distribution, divided by the number of shares outstanding.As of December 31, 2009, we had $38.6 million in cash consideration from the Asset Sale and 41,215,041 shares of common stock outstanding. A 50% distribution with a determination date of December 31, 2009 would result in a distribution of $0.47 per share. The Company’s cash between December 31, 2009 and such determination date will be reduced by any operating costs, including costs of its acquisition search and costs relating to being a public company, would be increased by any interest received on our cash and cash equivalents and may be increased if thePurchase Price Escrow is released as is expected in the second quarter of fiscal 2010. The foregoing analysis is an estimate as of December 31, 2009, and is subject to adjustment based upon additional funds released from escrow, costs actually incurred and other factors as of the applicable determination date and subject to such other terms as may be determined by the Board. Except as set forth in the preceding paragraph, we intend to retain our cash and, therefore, do not anticipate paying any cash dividends in the foreseeable future. 10 Table of Contents Unregistered Sales of Equity Securities There were no unregistered sales of equity securities in the period covered by this report. Securities Authorized for Issuance Under Equity Compensation Plans Information regarding securities authorized for issuance under our equity incentive plans may be found in the section captioned “Equity Compensation Plan Information” appearing in the definitive Proxy Statement to be delivered to stockholders in connection with the 2010 Annual Meeting of Stockholders. This information is incorporated herein by reference. ITEM6. SELECTED FINANCIAL DATA. Not Applicable 11 Table of Contents ITEM7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. In addition to historical information, this report contains forward-looking statements within the meaning of Section27A of the Securities Act of 1933 and Section21E of the Exchange Act. The forward-looking statements are not historical facts but rather are based on current expectations, estimates and projections about the Company, and our beliefs and assumptions. Words such as “anticipate,” “believe,” “estimate,” “expect,” “intend,” “plan,” “will,” and variations of these words and similar expressions identify forward-looking statements. These statements are not guarantees of future performance and are subject to risks, uncertainties and other factors, many of which are beyond our control, are difficult to predict and could cause actual results to differ materially from” those expressed or forecasted in the forward-looking statements. These risks and uncertainties include, but are not limited to, those described in Item1A “Risk Factors” and elsewhere in this report. Forward-looking statements that were believed to be true at the time made may ultimately prove to be incorrect or false. We undertake no obligation to revise or publicly release the results of any revision to these forward-looking statements. Given these risks and uncertainties, readers are cautioned not to place undue reliance on such forward-looking statements. Overview The Company was known until December 23, 2009 as KANA Software, Inc. (“KANA”) and was headquartered in Menlo Park, California.For a discussion of our historical business, see “Historical Business” below. Following an extensive strategic process, on October 26, 2009, the Company entered into the Asset Purchase Agreement with Kay Technology, an affiliate of AKKR.Pursuant to this agreement, on December 23, 2009, the Company sold to Kay Technology substantially all of its assets other than: (i) NOLs, (ii) certain other deferred tax assets, (iii) cash received upon the exercise of certain options and warrants, (iv) certain potential income tax refunds, (v) stockholder and stock option records, (vi) contracts related to any equity investments and our stockholder rights plan, (vii) insurance policies and (viii) certain other immaterial assets.Kay Technology assumed substantially all of the Company’s liabilities, other than those: (i) arising under the Asset Purchase Agreement, including related taxes and transaction costs, (ii) related to the assets retained in the Asset Sale, (iii)insured by our insurance policies or related to indemnification of directors or officers, (iv) relating to the payment of income taxes for periods prior to the closing or as a transferee or successor, (v) with respect to certain employees not hired by Kay Technology, (vi) in connection with contracts related to any equity investment in KANA and our stockholder rights plan and (vii) arising from any claims by KANA’s stockholders or other equity holders. The consideration in the transaction was $40.6 million, of which $38.6 million in cash was paid to the Company at closing and$1.0 million was paid to an escrow to satisfy SWK’s indemnification obligations for certain specified tax-related contingencies.(See “Risks Related to the Company and our Business. The Company may not receive any of the remaining proceeds from the Asset Sale being held in Escrow.”)An additional $1.0 million was paid into the Purchase Price Escrow.We have agreed with Kay Technology that the full amount of the $1.0 million Purchase Price Escrow will be released to us, along with approximately $61,000 in additional post-closing adjustments to the consideration.We expect to receive these amounts in the second quarter of 2010. The Asset Purchase Agreement provided for a reduction in the purchase price if certain customer and vendor consents were not received prior to the closing, but allowed the Company to recoup such reduction with respect to any consent received within 30 days of the closing.On February 22, 2010, Kay Technology paid to the Company approximately $382,000 for customer and vendor consents received after the closing of the Asset Sale. At the closing of the Asset Sale, the Company changed its name from Kana Software, Inc. to SWK Holdings Corporation. Since the completion of the Asset Sale, we have been seeking to redeploy our cash to maximize value for our stockholders and are seeking, analyzing and evaluating potential acquisition candidates.Our goal is to redeploy our existing assets to acquire, or invest in,one or more operating businesses with existing or prospective taxable income, or from which we can realize capital gains, that can be offset by use of our NOL carryforwards.We are using a value-focused strategy and are focusing our acquisition search on U.S.-based businesses.As of the date hereof, we are in the process of identifying and reviewing candidates for acquisition or other investment. We are unable to assure that we will find suitable candidates or that we will be able to utilize our existing NOL carryforwards.(See “Risks Related to Our Acquisition Strategy” under Item 1A above).We may make an acquisition which will utilize the Company’s significant NOLs and have been focusing our acquisition search on U.S.-based businesses. From and after the completion of the Asset Sale, we have maintained our cash at one or more large financial institutions.As of the date hereof, we are earning annual interest of approximately 0.7% on our cash and expect to continue to receive interest at current market rates. 12 Table of Contents Historical business From 1996 to December 23, 2009, the Company engaged in the development, marketing and support of customer communications software products.Its applications were designed to integrate with other enterprise software and legacy systems and provide customers with capabilities for personalization, customer profile management, inquiry management, universal business rules, knowledge management and work flow.KANA used data modeling to make data located in external systems available in its application without requiring the data to be moved or replicated.KANA also offered customer support and professional services, such as consulting and education.KANA served financial services, communications, healthcare, government high technology, travel/hospitality and retail industries.The Company sold its products primarily in North America, Europe and Asia through a direct sales force and third party integrators. KANA’s revenue was primarily derived from the sale of its software and related maintenance and support of the software. KANA also derived revenues from consulting, training and other services.KANA’s products were generally installed by its customers using either a systems integrator, such as IBM or Accenture or our professional services group.KANA’s professional services group assisted the systems integrators as subject matter experts and in some cases acted as the prime contractor for implementation of the software.In June 2007 KANA acquired eVergance, a management consulting and systems integration firm which expanded its professional services group’s capabilities and resources.KANA also relied on IBM and other systems integrators to recommend and install its software. KANA incurred substantial costs to develop its products and to recruit, train and compensate personnel for our engineering, sales, marketing, client services and administration departments. As a result, KANA incurred substantial losses since inception. On December31, 2009, we had cash and cash equivalents of $38.6 million and receivables of $1.4 million comprised of: (i) $1.0 million in consideration from the Asset Sale currently being held in escrow, (ii) a receivable of approximately $61,000 from the post-closing purchase price adjustment under the Asset Purchase Agreement and (iii) approximately $382,000 for post-closing consents received in February 2010.The receivables are reflected as non-trade receivables in the "Prepaid expenses and other current assets" line item in the balance sheet as of December 31, 2009.(See “The Company may not receive any of the remaining proceeds from the Asset Sale being held in Escrow.” under Item 1A above.)As of December31, 2009, we had an accumulated deficit of $4.3 billion and a positive working capital of $39.8 million.Losses from operations were $8.4 million and $3.2 million for 2009 and 2008, respectively, and we had a net income of $34.9 million in 2009 and a net loss of $3.7 million for 2008.Net cash used for operating activities was $2.0 million and $418,000 in 2009 and 2008, respectively. Due to our limited operations and substantial cash balance following the Asset Sale, we have adequate cash to fund our operations, working capital and capital expenditure requirements, comprised primarily of public company expenses and costs related to our acquisition search through December 31, 2010. As of December31, 2009, following the Asset Sale on December 23, 2009, we had no full-time employees.This represents a decrease from 229 employees at December31, 2008.As of March 15, 2010, there were two employees. Critical Accounting Policies and Estimates The discussion and analysis of our financial condition and results of operations are based upon our consolidated financial statements, which have been prepared in accordance with GAAP.The preparation of these consolidated financial statements requires us to make estimates and assumptions about future events that affect the amounts reported in the consolidated financial statements and accompanying notes.We base our estimates on historical experience and on various other assumptions that we believe to be reasonable under the circumstances.This forms the basis of judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. In some cases, changes in the accounting estimates are reasonably likely to occur from period to period.Accordingly, actual results could differ materially from our estimates. We believe the following discussion addresses our most critical accounting policies.These critical accounting policies require management to make difficult, subjective, and complex judgments, and are most important to the portrayal of our financial condition and results of operations. 13 Table of Contents The Company sold substantially all of its assets in the Asset Sale.The Company may be required to adopt different policies with respect to its operations in 2010 as a shell company or with respect to any business it may acquire in the future. Please refer to Note 1 of the Notes to the Consolidated Financial Statements in Item8 of this Annual Report on Form 10-K for further description of our critical accounting policies. NOTE:Financial information in this Form 10-K is based on the business operations of KANA.These operations were sold on December 23, 2009, pursuant to the Asset Sale.As of December 31, 2009, the Company’s only material assets were its cash and a non-trade receivable of $1.4 million in contingent consideration from the Asset Sale.Additionally, the Company has no material operating business.To distinguish the historical business, which is no longer conducted by the Company, throughout this report (i) we refer to the Company as KANA with respect to historical business activities conducted prior to December 23, 2009, and (ii) we refer to the Company as SWK or the Company with respect to all other matters. Although our matters may be described in the present or future tense, some of the information and analysis included may not be applicable for 2010. Revenue Recognition Revenue from software license agreements is recognized when the basic criteria of software revenue recognition have been met (i.e., persuasive evidence of an arrangement exists, delivery of the product has occurred, the fee is fixed or determinable and collection is probable). We use the residual method described in the guidance to recognize revenue when a license agreement includes one or more elements to be delivered at a future date and vendor-specific objective evidence of the fair value of all undelivered elements exists. Under the residual method, the fair value of the undelivered elements is deferred and the remaining portion of the arrangement fee is recognized as license revenue. If evidence of the fair value of one or more undelivered elements does not exist, all revenue is deferred and recognized when delivery of those elements occurs or when fair value can be established. For all sales we use either a signed license agreement, a signed amendment to an existing license agreement, a signed order form, a binding purchase order where we either have a signed master license agreement or an order form signed by the Company, or a signed statement of work as evidence of an arrangement. Software delivery is primarily by electronic means. If the software or other deliverable is subject to acceptance for a specified period after the delivery, revenue is deferred until the acceptance period has expired or the acceptance provision has been met. When licenses are sold together with consulting services, license fees are recognized upon delivery, provided that (i)the basic criteria of software revenue recognition have been met, (ii)payment of the license fees is not dependent upon the performance of the consulting services and (iii)the consulting services do not provide significant customization of the software products and are not essential to the functionality of the software that was delivered. KANA did not provide significant customization of its software products. Revenue arrangements with extended payment terms are generally considered not to be fixed or determinable, and we generally do not recognize revenue on these arrangements until the customer payments become due and all other revenue recognition criteria have been met. Probability of collection is based upon assessment of the customer’s financial condition through review of their current financial statements or publicly-available credit reports. For sales to existing customers, prior payment history was also considered in assessing probability of collection. KANA was required to exercise significant judgment in deciding whether collectability was reasonably assured, and such judgments may have materially affected the timing of our revenue recognition and our results of operations. Services revenues include revenues for consulting services, customer support and training, and managed services. Consulting services revenues and the related cost of services are generally recognized on a time and materials basis. For consulting services contracts that have a fixed fee, we recognize the license and professional consulting services revenues using either the percentage-of-completion method or the completed contract method as prescribed by the guidance.Our consulting arrangements do not include significant customization of the software. Customer support agreements provide technical support and the right to unspecified future upgrades on an if-and-when available basis. Customer support revenues are recognized ratably over the term of the support period (generally one year). Training services revenues are recognized as the related training services are delivered. The unrecognized portion of amounts billed in advance of delivery for services is recorded as deferred revenue.Revenues from managed services are recognized ratably over the term of the arrangement, while application fees are recognized ratably over the sum of the term of the arrangement and the term of expected renewals. Vendor-specific objective evidence for consulting and training services is based on the price charged when an element is sold separately or, in the case of an element not yet sold separately, the price established by authorized management, if it is probable that the price, once established, will not change before market introduction. Vendor-specific objective evidence for support services is based on the price charged when an element is sold separately or the stated contractual renewal rates. 14 Table of Contents Accounting for Internal-Use Software Internal-use software costs, including fees paid to third parties to implement the software, are capitalized beginning when we have determined various factors are present, such as that technology exists to achieve the performance requirements, KANA made a decision as to whether it will purchase the software or develop it internally and KANA authorized funding for the project. Capitalization of software costs ceases when the software implementation is substantially complete and is ready for its intended use, and the capitalized costs are amortized over the software’s estimated useful life (generally five years) using the straight-line method. When events or circumstances indicate the carrying value of internal-use software might not be recoverable, we assess the recoverability of these assets by determining whether the amortization of the asset balance over its remaining life can be recovered through undiscounted future operating cash flows. The amount of impairment, if any, is recognized to the extent that the carrying value exceeds the projected discounted future operating cash flows and is recognized as a write down of the asset. In addition, if it is no longer probable that the computer software being developed will be placed in service, the asset is adjusted to the lower of its carrying value or fair value, if any, less direct selling costs. Any such adjustment would result in an expense in the period recorded, which could have a material adverse effect on our consolidated statements of operations. In the quarter ended September30, 2008, KANA expensed approximately $263,000 of capitalized costs related to an internal use software project that was abandoned. This amount is included in the restructuring costs, net of recoveries line on the consolidated statements of operations. Restructuring In March 2008, KANA was notified by the subtenant of one of the facilities included in the restructuring accrual of their intent to lease additional space and extend their sublease through the end of our lease term. As a result of this agreement, we recorded a restructuring recovery of approximately $482,000. The agreement was executed in May 2008. In July 2008, the Company implemented various cost reduction and restructuring activities to reduce operating costs. The expense related to this reduction in work force was approximately $737,000 and the expense related to ceasing use of two offices was approximately $64,000. Additionally, the Company expensed approximately $263,000 of capitalized costs related to an internal use software project that was abandoned. In April 2009, the Company signed a Settlement and Release Agreement with RMJM Group, Inc. (“RMJM”), the sub landlord for one of the properties included in the restructuring accrual that provided for RMJM to draw down a letter of credit held by RMJM as collateral for the Company’s sublease from RMJM.The proceeds of the draw down and current cash deposit held by RMJM were applied to all remaining lease payments and estimated additional operating costs for the lease that expired in January 2010. The remaining liability was transferred to Kay Technology as part of the Asset Sale.Kay Technology is responsible for any additional charges over the estimate through the remaining lease term.The funds in excess of the remaining rent and estimated additional operating costs were returned to Kay Technology. In April 2009, the Company implemented various cost reduction activities to reduce operating costs. The expense related to reduction in workforce was approximately $532,000 and the expense related to the Settlement and Release Agreement with RMJM was approximately $167,000. Additionally, in June 2009, KANA had another facility settlement for one of its European offices, and the related expense was approximately $106,000. During the three months ended September30, 2009, the Company recognized approximately $498,000 of expense related to a reduction in workforce and $38,000 of facilities related costs. All liabilities related to the foregoing matters were assumed by Kay Technology in the Asset Sale. Goodwill and Intangible Assets We evaluated all potential indicators of impairment of goodwill and intangible assets, but at a minimum, tested goodwill and intangible assets for impairment on an annual basis. Our judgments regarding the existence of impairment indicators were based on market conditions and operational performance. All goodwill and intangible assets were written off as part of the Asset Sale and included in the calculation of gain on sale of assets. Income Taxes Income taxes are accounted for under the asset and liability method. Deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases and operating loss and tax credit carryforwards. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. The effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the enactment date. 15 Table of Contents Contingencies and Litigation We are subject to lawsuits and other claims and proceedings. We assess the likelihood of any adverse judgments or outcomes to these matters as well as ranges of probable losses. A determination of the amount of loss contingency required, if any, for these matters are made after careful analysis of each individual matter. The required loss contingencies may change in the future as the facts and circumstances of each matter changes. Stock-Based Compensation We account for stock-based compensation in accordance with the current Financial Accounting Standards Board (“FASB”) guidance, which requires the measurement and recognition of compensation expense for all stock-based awards made to employees and directors including employee stock options based on estimated fair values. The guidance requires companies to estimate the fair value of employee stock-based awards on the date of grant using an option pricing model. The value of the portion of the award that is ultimately expected to vest is recognized as expense over the requisite service periods in our consolidated statements of operations. Employee stock-based compensation expense for each of the years ended December31, 2009 and 2008 was $1.6 million and $2.2 million, respectively. We utilize the Black-Scholes option pricing model as the most appropriate method for determining the estimated fair value for stock-based awards. The Black-Scholes option pricing model requires the use of highly subjective and complex assumptions which determine the fair value of stock-based awards, including the option’s expected term and the price volatility of the underlying stock. For stock options granted to non-employees, we recognize compensation expense in accordance with the FASB guidance, which require such equity instruments to be recorded at their fair value on the measurement date. The measurement of stock-based compensation is subject to periodic fair value adjustments as the underlying equity instruments vest. We amortize compensation expense related to non-employee stock options in accordance with FASB guidance.Also see “Stock-based Compensation” in Note 1 of the Notes to the Consolidated Financial Statements in Item8 of this Annual Report on Form 10-K. Effect of Recent Accounting Pronouncements We discuss the potential impact of recent accounting pronouncements in Note 1 of the Notes to the Consolidated Financial Statements in Item8 of this Annual Report on Form 10-K. 16 Table of Contents Results of Operations The following table sets forth selected data for the periods presented. Percentages are expressed as a percentage of total revenues. Years Ended December 31, Revenues: License fees 13
